Citation Nr: 1236294	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial disability ratings for degenerative disc disease and degenerative joint disease of the lumbosacral spine, currently evaluated as 10 percent disabling effective January 23, 2006; and as 40 percent disabling effective October 9, 2008.

2.  Entitlement to higher initial disability ratings for left sciatic nerve deficits associated with the lumbosacral spine, currently evaluated as 0 percent (noncompensable) disabling effective October 5, 2007; and as 10 percent disabling effective October 9, 2008.

3.  Entitlement to higher initial disability rating for right sciatic nerve deficits associated with the lumbosacral spine, currently evaluated as 0 percent (noncompensable) disabling effective October 5, 2007; and as 10 percent disabling effective October 9, 2008.

4.  Entitlement to a disability rating in excess of 10 percent for status-post anterior cruciate ligament reconstruction of the left knee.

5.  Entitlement to a compensable disability rating for a left knee scar.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to April 1999, and from September 2002 to January 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO that, in pertinent part, granted service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine, evaluated as 10 percent disabling effective January 23, 2006, and as 40 percent disabling from October 9, 2008; granted service connection for left sciatic nerve deficits associated with the lumbosacral spine, evaluated as 0 percent (noncompensable) disabling from October 5, 2007, and as 10 percent disabling from October 9, 2008; granted service connection for right sciatic nerve deficits associated with the lumbosacral spine, evaluated as 0 percent (noncompensable) disabling effective October 5, 2007; increased the disability rating to 10 percent for status-post anterior cruciate ligament reconstruction of the left knee, effect January 23, 2006; granted service connection and assigned a 0 percent (noncompensable) disability rating for a left knee scar; reopened and denied service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks; and denied a TDIU.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In June 2009, the RO increased the disability evaluation to 10 percent for right sciatic nerve deficits associated with the lumbosacral spine, effective October 9, 2008.  Because higher evaluations are available for right sciatic nerve deficits, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2009, the Veteran testified during a hearing before RO personnel.

With respect to the claim for service connection for an acquired psychiatric disability, the Board must address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  For the period from January 23, 2006, to October 8, 2008, the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine has been manifested by a combined range of motion of the thoracolumbar spine beyond 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

2.  For the period from October 9, 2008, the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine has been manifested by a combined range of motion of the thoracolumbar spine less than 120 degrees, painful motion, and complaints of muscle spasms and limp; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  For the period prior to October 9, 2008, the Veteran's neurological deficits associated with disability of the lumbosacral spine involving each lower extremity were essential within normal limits.

4.  For the period from October 9, 2008, the Veteran's neurological deficits associated with disability of the lumbosacral spine have been manifested by, at most, mild incomplete paralysis of the sciatic nerve involving each lower extremity; moderate incomplete paralysis of the sciatic nerve of each lower extremity has not been demonstrated.

5.  Throughout the course of the rating period on appeal, the Veteran's left knee disability has been manifested by X-ray evidence of degenerative changes, and significant functional impairment due to painful motion with flexion to 140 degrees (with pain from 40 degrees) and 0 degrees of extension (with pain from -10 degrees; neither instability nor limited extension, nor dislocated cartilage with frequent episodes of locking are demonstrated.

6.  Throughout the course of the rating period on appeal, the left knee scar has been neither tender nor painful; and measured less than 929 square centimeters.

7.  The Veteran failed to report for scheduled VA examinations in March 2011 and offered no good cause for his failure to report.  


CONCLUSIONS OF LAW

1.  For the period from January 23, 2006, to October 8, 2008, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  For the period from October 9, 2008, the criteria for a disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  For the period prior to October 9, 2008, the criteria for initial compensable disability evaluations for left sciatic nerve deficits and for right sciatic nerve deficits are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

4.  For the period from October 9, 2008, the criteria for disability ratings in excess of 10 percent each for left sciatic nerve deficits and for right sciatic nerve deficits are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating in excess of 10 percent for the Veteran's left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261 (2011).

6.  The criteria for a compensable disability evaluation for a left knee scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008).

7.  The petition to reopen the claim of service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks, is denied.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through July 2006 and April 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the July 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The April 2008 letter notified the Veteran that his previous claim for service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks, had been denied in July 2006.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for initial rating purposes.  In rendering this conclusion, the Board notes the Veteran did not report for additional examinations scheduled in March 2011 to evaluate the disability.  The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Thus, as the Veteran's claims for higher ratings involve appeals of the initial evaluations assigned they are "original compensation claims" and therefore are to be rated based on the evidence of record.  In contrast, as discussed in further below, the Veteran's claim to reopen a previously disallowed claim for service connection for psychiatric disability, the claim is to be denied.  See 38 C.F.R. § 3.655(b).

With respect to the Veteran's failure to report for examination, the United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the Veteran provided any rationale showing good cause or explaining why he failed to report for the examinations. 

The Board recognizes that a notice letter regarding the scheduled VA examinations is not of record.  However, the report from the contract facility notes that the Veteran failed to report for the scheduled examinations, and there is otherwise no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Furthermore, the August 2011 SSOC also informed the Veteran of his failure to report, and there being no showing of good cause in the record for his failure to report.  There is no record in the claims folder of a response from the Veteran or his attorney.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for his VA examinations.  

The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of lumbar pain and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

1)  Higher Rating for Lumbosacral Spine Disability

Service connection has been established for degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The RO has evaluated the Veteran's disability under Diagnostic Code 5243-5242 as initially 10 percent disabling from January 23, 2006, and as 40 percent disabling from October 9, 2008.  While a hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Historically, the Veteran has been suffering from pain due to a herniated nucleus pulposus at L4-L5.  The report of a March 2006 VA (contract) examination revealed that range of motion of the thoracolumbar spine was to 90 degrees on flexion, to 30 degrees on extension; to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use; nor were there signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the lumbar spine in March 2006 were within normal limits, and the diagnosis was lumbar strain.

VA treatment records show complaints of chronic low back pain in October 2007.

MRI scans conducted of the lumbar spine in November 2007 revealed disk desiccation at L4-L5, where there was a mild broad-based disc bulge; mild posterior facet arthropathy; and mild to moderate foraminal narrowing, and flattening of the anterior thecal sac.

In April 2008, a VA physician noted that the Veteran not only had fibromyalgia that was causing pain, but that he also had disc problems.

Private treatment records show an assessment of chronic low back pain with degenerative disc disease and sacroiliac joint dysfunction in July 2008.

During an October 2008 VA examination, the Veteran reported stiffness and numbness, and constant low back pain.  He described the pain as crushing, aching, oppressing, sharp, and cramping.  The pain was elicited by physical activity, and relieved by rest and medication.  While the low back disability had not resulted in any incapacitation, the Veteran did report functional impairment affecting his ability to sit, walk, or stand for prolonged periods.

Examination of the thoracolumbar spine in October 2008 revealed that range of motion was to 30 degrees on flexion; to 10 degrees on extension; to 15 degrees on bending to the right and to the left; to 20 degrees on rotation to the right; and to 25 degrees on rotation to the left.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use; however, the examiner observed that there was no additional limitation in the degree of motion.  Signs of intervertebral disc syndrome included findings of bilateral sensory deficits and motor weakness.  However, there were no findings of bowel, bladder, or erectile dysfunction.  X-rays were within normal limits.  The examiner noted an inability to stand or walk for prolonged periods.

MRI scans conducted of the lumbar spine in June 2009 revealed mild diffuse posterior bulging of the disc at L4-L5 indents the ventral thecal sac; and some mild hypertrophic changes of the spophyseal joints contributed to a mild, relative central stenosis.

VA treatment records, dated in September 2009, reflect that the Veteran had three epidural steroid injections and bilateral sacroiliac joint injections; and that only one injection helped.  He reported that prolonged sitting, standing, and walking aggravated his pain.  Examination revealed that the Veteran walked independently without limp.  He did have guarding with all palpation of the lumbar spine, and paraspinal Gillet's test was positive on the right sacroiliac joint.  Lumbar lateral bending was to approximately 20 degrees, and forward flexion and extension were within normal limits.  

In November 2009, the Veteran testified that he had daily muscle spasms and he walked with a limp.  The Veteran testified that he could not sit for long, and could not stand for long; and that he lasted only about two months in employment as a security guard.

Records show that the Veteran failed to show for a VA (contract) examination that was scheduled in March 2011.

VA treatment records, dated in June 2011, show that the Veteran's spine was straight and with full range of motion.  Mild tenderness was noted.  There were no muscle spasms.
   
      (a)  Rating for the Period from January 23, 2006, to October 8, 2008

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  Muscle spasm and localized tenderness were absent, and there was no ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 235 degrees.  Notable, with respect to Deluca factors, the March 2006 examiner found that the Veteran's joint function was not additional limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, where were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  Based on the foregoing, the Board concludes that for the period prior to October 8, 2008, the Veteran's orthopedic manifestations of his lumbar spine disability does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Furthermore, there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's chronic degenerative disc disease and degenerative joint disease of the lumbosacral spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

To the extent that the Veteran has neurological manifestations of his service-connected lumbar spine disability, the Board notes that neurological deficits have been separately rated and are discussed in detail below.

Hence, a clear preponderance of the evidence is against an initial disability rating in excess of 10 percent during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

      (b) For the Period from October 9, 2008

During the applicable period, the evidence shows that the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine has been manifested by pain, weakness, and functional impairment affecting the Veteran's ability to sit, walk, or stand for prolonged periods.  Range of motion primarily has been limited to 20 degrees on lateral bending, and found primarily to be within normal limits on flexion and extension.  The only medical evidence that demonstrates more restrictive measurements is the October 2008 VA examination report, which found that the Veteran had flexion limited to 30 degrees and extension limited to 10 degrees; bending limited to 15 degrees, and rotation limited to 20 degrees to the right and to 25 degrees to the left.  However, subsequent VA treatment records in September 2009 and again in June 2011 reveal both normal flexion and normal extension of the lumbar spine.  Combined with the other range of motion reports of record-all of which indicate ranges of flexion and extension significantly higher than those reported in October 2008, the Board finds that the October 2008 results alone are insufficient to conclude that the Veteran's thoracolumbar spine has been limited to resulted in ankylosis.  

Given that the evidence does not show ankylosis of the thoracolumbar spine, the Board concludes that a higher evaluation is not warranted based on the orthopedic manifestations of the Veteran's lumbar spine disability.  In reaching, this conclusion, the Board has considered the factors set forth in Deluca as well as 38 C.F.R. §§ 4.40, 4.45.  However, while the 2008 examiner observed that the Veteran's joint function was limited by pain, fatigue, weakness, lack of endurance and incoordination after repetitive use, the examiner did not express any additional limitation in degrees of additional impairment of range of motion.  Moreover, the Veteran, as noted previously, failed to report for additional VA examination that to assess the severity of this disability.  In whole, the evidence does not show that the Veteran's symptoms close approximate unfavorable ankylosis of the thoracolumbar spine as contemplated by a higher rating.  

Of note, an initial 40 percent disability rating recently was assigned for service-connected fibromyalgia, effective March 31, 2008, based primarily on findings from the last VA examination in October 2008.  In this regard, care must be taken not to evaluate the same manifestations of a disability under more than one applicable code, which would constitute "pyramiding".  See 38 C.F.R. § 4.14.

Furthermore, there is no evidence of any doctor-prescribed bed rest during the applicable period as contemplated by a rating under the schedule for rating intervertebral disc syndrome.  

Thus, the weight of the evidence is against a disability rating in excess of 40 percent, based on orthopedic findings during the applicable period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

Again, neurological deficits have been separately evaluated and are discussed in detail below.

A clear preponderance of the evidence is against a disability rating in excess of 40 percent during the applicable period, as the Veteran's complaints of limited motion and functional impairment are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a disability rating in excess of 40 percent.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  Accordingly, a disability evaluation in excess of 40 percent for the Veteran's chronic degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2)  Higher Rating for Neurological Deficits

Service connection has been established for left sciatic nerve deficits and for right sciatic nerve deficits.  The RO has evaluated each of the Veteran's disabilities under Diagnostic Code 8520 as initially 0 percent (noncompensable) disabling from October 5, 2007, and as 10 percent disabling from October 9, 2008, 

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of each lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of each lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of each lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of each lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of each lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, the report of a March 2006 VA (contract) examination revealed no complaints of radiating pain on movement of the thoracolumbar spine.  Muscle spasm was absent, and straight leg raising was negative on both the left and right.  Neurological examination of the lower extremities was within normal limits.  

VA treatment records show an exacerbation of back pain accompanied by tingling into the lower extremities in September 2006.  However, subsequent records revealed no evidence of lumbar radiculopathy in October 2007.  

The report of the October 2008 VA examination includes a diagnosis of bilateral leg sciatica.  The examiner noted signs of intervertebral disc syndrome, including findings of sensory deficit of bilateral thighs and legs.  The most likely peripheral nerve involved was the sciatic nerve.  

VA treatment records, dated in September 2009, include an assessment of chronic low back pain, with no apparent neurologic deficits.  The examiner noted that the Veteran had been diagnosed with fibromyalgia in 2006.

Records again show that the Veteran failed to show for a VA (contract) examination that was scheduled in March 2011.

VA treatment records, dated in June 2011, reveal no peripheral sensory deficits.  Muscular coordination was normal.  Gait was normal, and the Veteran ambulated freely.  Deep tendon reflexes were 2+ and equal in upper and lower extremities, except for left lower extremity, which had decreased deep tendon reflexes.

Here, the evidence prior to October 9, 2008, does not show symptoms consistent with mild incomplete paralysis of either sciatic nerve.  On the contrary, the March 2006 examination report noted that neurological examination of the lower extremities was within normal limits. While tingling was later noted during September 2006 treatment, subsequent records revealed no lumbar radiculopathy.  In light of the foregoing, the Board concludes that symptoms consistent with mild incomplete paralysis of the sciatic nerve are not shown prior to October 9, 2008.  Accordingly, the criteria for a higher disability rating for this period are not met.  

With respect to the period from October 9, 2008, the Board notes that at no time during the appeal has there been loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The most recent VA treatment records show a slight decrease of deep tendon reflexes of the left lower extremity.  These findings are consistent with no more than slight incomplete paralysis of the sciatic nerve.  The Board finds the overall evidence is insufficient to warrant more than the currently assigned 10 percent disability rating from October 9, 2008.  No more than wholly sensory involvement of each lower extremity has been demonstrated.

A clear preponderance of the evidence is against higher disability ratings both prior to, and as of October 9, 2008, as the Veteran's complaints are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that each of the disabilities meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity. 

3)  Higher Rating for Left Knee Disability

Service connection has been established for status-post anterior cruciate ligament reconstruction of the left knee.  The RO has evaluated the Veteran's left knee disability under Diagnostic Code 5259-5024.  As noted above, a hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Tenosynovitis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Historically, the Veteran sustained a complete anterior cruciate ligament tear of the left knee and a Grade I lateral collateral ligament strain in active service; and underwent anterior cruciate ligament reconstruction surgery in October 2004.  Therapy was undertaken afterwards for about one year.  Records reflect that there was a time when the Veteran had significantly altered gait due to weakness and pain in the left knee; residual pain continued.  There was pain with prolonged walking, and the Veteran was unable to run.

Effective January 23, 2006, the RO assigned a 10 percent disability rating for status-post anterior cruciate ligament reconstruction of the left knee, based on evidence of painful motion of the joint.

VA examination of the Veteran's left knee in March 2006 revealed crepitus.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  X-rays showed prior anterior cruciate ligament repair and minor degenerative changes.
 
Private treatment records show that the left knee was still painful in November 2007.  Evaluation at that time revealed that the Veteran's gait was performed normally with no limp.  There was loss of bulk of the left quadriceps muscle.  There was full range of motion of the left knee.  No focal weakness was detected.

During a May 2008 VA (contract) examination, the Veteran reported ongoing pain in his left knee; and described the pain as "aching" and occasionally "sharp."  Current symptoms included stiffness, swelling, weakness, instability, and pain.  The Veteran took medication for pain.  There was no physician-recommended incapacitation, or prosthesis.  

Examination of the left knee in May 2008 revealed palpable crepitus.  There was no evidence of tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis.  Range of motion of the left knee was to 140 degrees on flexion, with pain from 40 degrees; and to 0 degrees on extension, with pain from -10 degrees.  Range of motion was further limited by pain after repetitive motion.  X-rays were within normal limits.  

VA treatment records continue to show complaints of left knee pain.  The Veteran, again, failed to show for a VA (contract) examination that was scheduled in March 2011.

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Code 5260.  The Veteran's left knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  While the Veteran was noted to have pain at 40 degrees of flexion during examination in May 2008, he was still able to extent his knee to 140 degrees.  That is, his pain does not appear to have resulted in additional limitation of flexion consistent with a higher rating.  

With respect to a separate rating under Diagnostic Code 5257, the Board has considered the Veteran's lay reports of instability.  However, physical examination failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms as the clinical examinations were based on observations by trained health care providers.  

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran reported episodes of stiffness and pain, the May 2008 examiner has found no evidence of dislocated cartilage or of abnormal movement or locking or guarding of the left knee so as to warrant an increased evaluation.

With respect to Deluca and 38 C.F.R. §§ 4.40, 4.45, the May 2008 examiner was able to reproduce pain upon repetitive motion.  The Veteran has also reported difficulties with prolonged walking.  He does not use any assistance devices.  The evidence does not reflect, however, that limited flexion or limited extension of the Veteran's left knee at any time met the criteria for a compensable disability rating either under Diagnostic Code 5260, or under Diagnostic Code 5261.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to left knee degenerative changes, based on painful motion. 

Given the findings of the May 2008 examiner, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for service-connected status-post anterior cruciate ligament reconstruction of the left knee.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5024, 5260, 5261.

A clear preponderance of the evidence is against an increased disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor dislocated cartilage with frequent episodes of locking has been shown.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh his lay assertions regarding severity. 

4)  Higher Rating Left Knee Scar

Service connection has been established for a left knee scar associated with the status-post anterior cruciate ligament reconstruction of the left knee, effective January 2006.  The RO assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7802, pertaining to scars.

Disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The preponderance of the evidence does not support a compensable disability rating on the basis of scars. 

The Veteran's medical history reflects that he underwent anterior cruciate ligament reconstruction surgery on the left knee in October 2004.The report of a March 2006 VA examination reflects the presence of a 6 centimeter by .2 centimeter post-surgical level scar.  Examination revealed no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, Keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

The report of a May 2008 VA examination reflects the presence of a 20 centimeter by .2 centimeter vertical scar overlying the anterior aspect of the left patella.  The examiner noted that the scar was level, nontender, and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes, or abnormal texture.
 
Accordingly, the evidence reflects that the Veteran's service-connected left knee scar has been manifested primarily by a superficial scar that is neither painful nor tender on examination.  Solely on the basis of a superficial scar that is less than 929 square centimeters, the evidence does not meet the criteria for a compensable disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Loss of function of the body part affected has not been demonstrated due to the left knee scar; no other diagnostic codes are applicable.

Thus, the weight of the evidence is against the grant of a compensable disability rating for a left knee scar.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  

5)  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine, left sciatic nerve deficits, right sciatic nerve deficits, status-post anterior cruciate ligament reconstruction of the left knee, and a left knee scar are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


 Petition to Reopen Claim for Service Connection 
for an Acquired Psychiatric Disability

The RO originally denied service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks, on the basis that the Veteran had suffered from an adjustment reaction due to his knee injury which occurred in November 2004; and that the diagnosed adjustment reaction was not considered an actually disabling condition.  The Veteran's claim was denied in July 2006.

The present claim was initiated by the Veteran in March 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the November 2008 rating decision on appeal, the RO reopened and reviewed the Veteran's claim for an acquired psychiatric disability on the basis of new and material evidence showing current treatment for anxiety and depression; but then denied service connection on the basis that the evidence did not link any current psychiatric disability to active service or to a service-connected disability.

The RO scheduled an examination for purposes of obtaining a competent etiology opinion as to any current psychiatric disability, in conjunction with the reopened claim for service connection.  A VA (contract) facility attempted to schedule the Veteran for an examination as directed, but the Veteran did not report for the examination scheduled in March 2011.

As noted above, the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood, 1 Vet. App. at 193.  VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Likewise, as noted above, VA has the burden to demonstrate that notice was sent to the claimant's last address of record; and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Here, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the Veteran provided any rationale showing good cause explaining why he failed to report for the examination. 

In this case, a notice letter regarding the scheduled VA examination is not of record.  However, the report from the VA (contract) facility notes that the Veteran failed to report for the scheduled examination, and there is otherwise no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Furthermore, the August 2011 SSOC also informed the Veteran of his failure to report, and there being no showing of good cause in the record for his failure to report.  There is no record in the claims folder of any response from the Veteran or his attorney.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for his VA examination.

For these reasons, the Board finds that the petition to reopen the Veteran's claim of service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks, must be denied as contemplated by the provisions of 38 C.F.R. § 3.655(b).


ORDER

For the period from January 23, 2006, to October 8, 2008, an initial disability evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.

For the period from October 9, 2008, a disability evaluation in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.

For the period from October 5, 2007, initial compensable disability evaluations for left sciatic nerve deficits and for right sciatic nerve deficits are denied.

For the period from October 9, 2008, disability evaluations in excess of 10 percent each for left sciatic nerve deficits and for right sciatic nerve deficits are denied.

A disability evaluation in excess of 10 percent for status-post anterior cruciate ligament reconstruction of the left knee is denied.

A compensable disability evaluation for a left knee scar is denied.

The petition to reopen the claim for service connection for an acquired psychiatric disability, to include an adjustment disorder with mixed anxiety and depressed mood and anxiety attacks, is denied.


REMAND

TDIU Benefits

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for fibromyalgia, rated as 40 percent disabling; for degenerative disc disease and degenerative joint disease of the lumbosacral spine, rated as 40 percent disabling; for left sciatic nerve deficits, rated as 10 percent disabling; for right sciatic nerve deficits, rated as 10 percent disabling; for status-post anterior cruciate ligament reconstruction of the left knee, rated as 10 percent disabling; and for a left knee scar, rated as 0 percent (noncompensable) disabling.  The combined disability rating, including the bilateral factor of 2.7 and converted to the nearest degree divisible by 10, is 80 percent; and meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected fibromyalgia; degenerative disc disease and degenerative joint disease of the lumbosacral spine, left sciatic nerve deficits, right sciatic nerve deficits, status-post anterior cruciate ligament reconstruction of the left knee, and a left knee scar, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


